Citation Nr: 1426031	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for bilateral plantar fasciitis and heel spurs.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from April 1988 to July 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Salt Lake City, Utah.  Jurisdiction of the case belongs to the RO in North Little Rock, Arkansas.  The Veteran appeared before the undersigned Veterans Law Judge in April 2010 and delivered testimony via video conference hearing in Little Rock, Arkansas.  The case was remanded for additional development in August 2010.


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral plantar fasciitis and heel spurs were manifested by mild to moderate pain on use and X-ray evidence of abnormality.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for bilateral plantar fasciitis and heel spurs, throughout the appeal period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in May 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the May 2008 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

During the April 2010 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran questions to determine if there was any evidence outstanding pertinent to the claim.  The undersigned also asked the Veteran if he had undergone any recent treatment for his disability of the feet.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that there has been substantial compliance with its August 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board observes that the Veteran was scheduled for a VA examination.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

A November 2008 rating decision granted service connection for bilateral disability of the feet knee and assigned a noncompensable rating, effective August 1, 2008.

The Veteran's bilateral foot disability has been evaluated by the RO under Diagnostic Code 5276, which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as zero percent disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for a unilateral disability, and is rated 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-Achillis on manipulation, that is not improved by orthopaedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for a bilateral disability.

Diagnostic Code 5284 provides that foot injuries are to be assigned a 10 percent rating if they are moderate, a 20 percent rating if they are moderately severe, a 30 percent rating if they are severe, and a 40 percent rating if resulting in loss of use of the foot.  Words such as moderate and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

At his April 2010 Board hearing, the Veteran stated that he would have to buy a custom-built foam device that he put in his shoes for foot pain.  He stated that his feet hurt all the time and he walked on the sides of his feet.  The Veteran stated that he had not sought treatment for his feet.  

At June 2008 and October 2010 VA examinations the Veteran complained of bilateral foot pain and noted that he had received some help from orthotics.  He had pain in the arches and the heels, especially in the morning upon waking.  Examination revealed that his Achilles tendons were straight and he had normal range of motion of the ankles.  Palpable tenderness of the feet was not shown, and no functional limitation due to disability of the feet was noted.  The Veteran was assessed with bilateral heel spurs.

Upon VA examinations and in Board hearing testimony the Veteran asserted that his feet were painful to him.  His complaints appear to have been confirmed, at least in part, by X-ray findings showing small calcaneal spurs in June 2008 and minimal degenerative joint disease of the anterior mortise margins.  Based on evidence that approximates continued pain on manipulation and use of the feet, the Board finds that a 10 percent disability rating is warranted for the entire appeal period.

The Board has considered whether a rating in excess of 10 percent is warranted, but finds that the weight of the evidence is against any higher rating under any diagnostic code.  Considering Diagnostic Code 5276, regarding characteristic callosities and swelling on use, such has not been noted, including edema.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-Achillis on manipulation, that is not improved by orthopaedic shoes or appliances, has also not been shown or asserted.  In fact, the October 2010 examiner specifically stated that the Veteran did not have flat feet.  Both the June 2008 VA examiner and the October 2010 examiner stated that factors such as evidence of abnormal weight bearing and weakness, tenderness, and misalignment of the Achilles or flatfeet were not present.  There has been no objective evidence of any medial bulge or reduced arches.  The Board finds that the overall level of disability does not more nearly approximate the criteria for a higher rating.

Regarding Diagnostic Code 5284, the Board finds that the Veteran's disability is most accurately described as no more than mild to moderate in nature, and a finding of moderately severe impairment under Diagnostic Code 5284 is not supported by the evidence.  The Veteran's foot disability has generally been described in mild to moderate terms, and as subject to some relief.  X-ray studies have not shown moderately severe foot abnormalities, and the Veteran by his own admission has never sought treatment for a foot disability.  As such, the Board finds that a disability rating in excess of 10 percent is not warranted on the basis of Diagnostic Code 5284.

The Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Veteran's complaints of pain are adequately considered in the award of a 10 percent rating in this case.  Further, VA examiners have specifically indicated that the Veteran's disability of the feet is not productive of any functional limitation due to factors such as weakness and instability.  Therefore, even considering additional functional limitation due to pain, the competent findings do not indicate a disability picture necessary to achieve a higher evaluation under any applicable diagnostic code.

In adjudicating the Veteran's claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his feet.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, in this case, the Board relied, to a significant degree, on the Veteran's Board hearing testimony and statements in awarding a 10 percent evaluation.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability on appeal, however, has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  

The evidence of record does not demonstrate that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability has been evaluated under applicable criteria that specifically contemplate the level of occupational and social impairment caused by the service-connected disability on appeal.  The Veteran's symptoms, such as pain, are specifically addressed under the applicable Diagnostic Code.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

An initial rating of 10 percent for bilateral plantar fasciitis and heel spurs, throughout the appeal period, is granted, subject to the applicable law governing the award of monetary benefits.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


